            Case 2:20-cv-03561-ER Document 4 Filed 08/19/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY JOHN VENERI, JR.,                      :
    Petitioner,                                :
                                               :
       v.                                      :       CIVIL ACTION NO. 20-CV-3561
                                               :
COMMONWEALTH OF                                :
PENNSYLVANIA,                                  :
    Respondent.                                :

                                         MEMORANDUM

ROBRENO, J.                                                                    AUGUST 19, 2020

       Anthony John Veneri, Jr., a prisoner at SCI-Laurel Highlands, filed a Petition for a Writ

of Mandamus against the Commonwealth of Pennsylvania, in which he essentially challenges his

state convictions. As it appears Veneri cannot afford to pay the fees to commence this civil

action, the Court will grant him leave to proceed in forma pauperis.1 For the following reasons,

the Court will dismiss Veneri’s Petition as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Veneri “was convicted in 1979 of robbery, kidnapping, larceny, firearms violations, and

various other charges related to two separate bank robberies which occurred in July 1978.”

Veneri v. Fulcomer, Civ. A. No. 90-2402, 1990 WL 156546, at *1 (E.D. Pa. Oct. 10, 1990). He

has repeatedly challenged his convictions in state and federal court, without success.2 Id.; see,



1
  As Veneri is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) requires the Court to
dismiss the Petition if, among other things, it is frivolous. A pleading is frivolous if it “lacks an
arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is
legally baseless if “based on an indisputably meritless legal theory.” Deutsch v. United States,
67 F.3d 1080, 1085 (3d Cir. 1995).
2
 Veneri’s abusive litigation behavior has been acknowledged by the United States Supreme
Court and the United States Court of Appeals for the Third Circuit. See In re Veneri, 531 U.S.
810 (2000) (“As petitioner has repeatedly abused this Court's process, the Clerk is directed not to
accept any further petitions in noncriminal matters from petitioner unless the docketing fee
           Case 2:20-cv-03561-ER Document 4 Filed 08/19/20 Page 2 of 2



e.g., Veneri v. Commonwealth of Pa., E.D. Pa. Civ. A. No. 19-2029 (May 23, 2019 Order

dismissing Veneri’s fifteenth habeas petition as second or successive). The instant mandamus

petition is yet another effort by Veneri to attack his decades-old convictions.

       However, “[a] mandamus petition is not the appropriate vehicle for attacking [his]

conviction.” In re: Veneri, 3d Cir. No. 18-3546 (Mar. 19, 2019 Order) (citing Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973) and Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per

curiam)). Furthermore, to the extent Veneri brings his Petition pursuant to 28 U.S.C. § 1361,

that statute only provides for mandamus relief against federal employees or agencies. See

Harman v. Datte, 427 F. App’x 240, 243 (3d Cir. 2011) (observing that the district court

properly rejected a request for mandamus relief because, “to the extent [plaintiffs] sought

mandamus relief in their complaint, 28 U.S.C. § 1361 only affords a remedy against persons who

are employees or officers of the United States and neither of the defendants fall in these

categories”). Veneri should also be well aware of the fact that only the Court of Appeals for the

Third Circuit can grant him authorization to file a second or successive habeas petition. See,

e.g., Veneri, E.D. Pa. Civ. A. No. 19-2029 (May 23, 2019 Order). In sum, there is no legal basis

for granting Veneri’s Petition, so the Court will dismiss it with prejudice as frivolous. An Order

follows.

                                               BY THE COURT:


                                               __/s/ Eduardo C. Robreno ___
                                               EDUARDO C. ROBRENO, J.




required by Rule 38(a) is paid and the petition is submitted in compliance with Rule 33.1.”); In
re: Veneri, 3d Cir. No. 18-3546 (Mar. 19, 2019 Order) (“[W]e caution [Veneri] that he could
face sanctions and filing restrictions if he continues to submit repetitive and vexatious filings to
this Court.”).


                                                  2
